Name: Council Regulation (EEC) No 2047/89 of 19 June 1989 amending Regulation (EEC) No 339/79 defining certain products falling within heading Nos 20.07, 22.04 and 22.05 of the common customs tariff and originating in third countries
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  health;  technology and technical regulations
 Date Published: nan

 No L 202/30 Official Journal of the European Communities 14 . 7 . 89 COUNCIL REGULATION (EEC) No 2047/ 89 of 19 June 1989 amending Regulation (EEC) No 339/79 defining certain products falling within heading Nos 20.07, 22.04 and 22.05 of the Common Customs Tariff and originating in third countries THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/ 87 of 1 6 March 1987 on the common organization of themarket in wine ( 1 ) J as last amended by Regulation (EEC) No 1236 /89 (2 ), and in particular the second indent of Article 1 (4 ) ( a ) thereof, Having regard to the proposal from the Commission, Whereas the definitions of rectified concentrated grape must and liqueur wine , originating in the Community, set out in points 7 and 14 of Annex I to Regulation (EEC) No 822/ 87 were amended by Regulations (EEC) No 2253 / 88 ( 3 ) and (EEC) No 4250/ 88 ( 4 ) respectively ; whereas , for the sake of harmonization , it is necessary to adapt the definitions of rectified concentrated grape must and liqueur wine originating in third countries set out in Regulation (EEC) No 339 /79 ( 5 ), as last amended by Regulation (EEC) No 3308 / 85 ( s ); Whereas on this occasion the definitions of grape must with fermentation arrested by the addition of alcohol and of concentrated grape must originating in third countries should also be adapted in order to bring them closer into line with the definitions of ' the corresponding Community products , 2 . Article 1 is replaced by the following : 'Article 1 This Regulation concerns certain products in the wine sector falling within CN codes 2009 and 2204 and originating in third countries .' 3 . Article 2 ( a), (b), (c) and (d) is replaced by the following: '(a ) "grape must fermentation arrested by the addition of alcohol" means the product which :  has an actual alcoholic strength by volume of not less than 12% vol but less than 15 % vol , and  is obtained by the addition of a product derived from the distillation of wine to unfermented grape must having a natural alcoholic strength by volume of not less than 8,5% vol and derived exclusively from wine grape varieties permitted in the third country of origin; ( b ) "concentrated grape must" means uncaramelized grape must which :  is obtained by part dehydration of grape must carried out by any method authorized by the provisions of the third country of origin and not prohibited by Community regulations , other than by direct heat , in such a way that the figure indicated by a refractometer used in accordance with the method prescribed in the Annex to Regulation (EEC) No 543 / 86 ( J ) at a temperature of 20 °C is not less than 50,9% ,  is derived exclusively from wine grape varieties permitted in the third country of origin , and  is obtained from grape must having at least the minimum natural alcoholic strength by volume laid down by the third country of origin for the preparation of wine intended for direct human consumption; that alcoholic strength may not be less than 8,5% vol . An actual alcoholic strength by volume of the concentrated grape must of not more than 1 % vol shall be permissible ; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 339 / 79 is hereby amended as follows: 1 . The title is replaced by the following: 'Council Regulation (EEC) No 339 /79 of 5 February 1979 defining certain products in the wine sector falling within CN codes 2009 and 2204 and originating in third countries .' (!) OJ No L 55 , 1 . 3 . 1986 , p. 41 . (&gt;) OJ No L 84 , 27 . 3 . 1987 , p. 1 . ( 2 ) OJ No L 128 , 11 . 5 . 1989 , p. 31 . ( c) "rectified concentrated grape must" means the liquid uncaramelized product which :( 3 ) OJ No L 198 , 26 . 7 . 1988 , p . 35 . (&lt;) OJ No L 373 , 31 . 12 . 1988 , p . 55 . ( s ) OJ No L 54, 5 . 3 . 1979 , p. 57 . ( «) OJ No L 320 , 29 . 11 . 1985 , p. 7 .  is obtained by part dehydration of grape must carried out by any method authorized by the 14 . 7 . 89 Official Journal of the European Communities No L 202/ 31 (d) "liqueur wine" means the product which :  has an actual alcoholic strength by volume of not less than 15 % vol and not more than 22% vol and an overall alcoholic strength by volume of not less than 17,5 % vol , and  is obtained from grape must in fermentation, or wine , or a combination of these products , which must come from vine varieties permitted in the third country of origin for the production of liqueur wine and have an initial natural alcoholic strength by volume of not less than 12% vol , and by the addition: ( i ) individually or in combination , of neutral alcohol of vine origin , including alcohol produced from the distillation of dried grapes, having an actual alcoholic strength by volume of not less than 96 % vol , and of wine or dried grape distillate, having an actual alcoholic strength by volume of not less than 52% vol and not more than 86% vol ; ( ii ) together with one or more of the following products, where appropriate:  concentrated grape must,  a combination of one of the products referred to in (i ) with a grape must or a grape must in fermentation . However , certain quality liqueur wines for which the conditions ofproduction are recognized as being equivalent to those for a quality wine psr and which appear on a list to be adopted may:  have an overall alcoholic strength by volume of less than 17,5 % vol but not less than 15 % vol where the legislation of the third country of origin applicable thereto before 1 January 1985 expressly so provided, or  be obtained from grape must with a natural alcoholic strength by volume of less than 12 % vol but not less than 10,5% vol :' provisions of the third country of origin and not prohibited by Community regulations , other than direct heat , in such a way that the figure indicated by a refractometer used in accordance with the method prescribed in the Annex to Regulation (EEC) No 543 / 86 at a temperature of 20 °C is not less than 61,7% ,  has undergone treatment authorized by the provisions of the third country of origin and not prohibited by Community regulations for deacidification and elimination of constituents other than sugar ,  has the following characteristics :  a pH of not more than 5 at 25 ° Brix,  an optical density at 425 nm for a thickness of 1 cm of not more than 0,100 in grape must concentrated at 25 ° Brix,  a sucrose content undetectable by a method of analysis to be defined ,  a Folin-Cioealteau index of not more than 6 at 25 ° Brix,  a titratable acidity of not more than 15 milliequivalents per kilogram of total sugars ,  a sulphur dioxide content of not more than 25 milligrams per kilogram of total sugars ,  a total cation content of not more than 8 milliequivalents per kilogram of total sugars ,  a conductivity at 25 ° Brix and 20 °C of not more than 120 nS / cm,  a hydroxymethylfurfural content of not more than 25 milligrams per kilogram of total sugars,  presence of mesoinositol ,  is derived exclusively from wine grape varieties permitted in the third country of origin , and  is obtained from grape must having at least the minimum natural alcoholic strength by volume laid down by the third country of origin for the preparation of wine intended for direct human consumption; that alcoholic strength may not be less than 8,5 % vol . An actual alcoholic strength by volume of the concentrated rectified grape must of not more than 1 % vol shall be permissible ; Article 2 This Regulation shall enter into force on 1 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg , 19 June 1989 . For the Council The President C. ROMERO HERRERA